EX. 99.28(m)(1)(iv) Amendment to JNL Series Trust Distribution Plan This Amendment is made by JNL Series Trust, a Massachusetts business trust (“Trust”) to its Distribution Plan (“Plan”). Whereas, the Plan was adopted on April 29, 2013 by the Trust on behalf of the Funds listed on Schedule A to the Plan, in accordance with Rule 12b-1 under the Investment Company Act of 1940, as amended. Whereas, the following fund merger, fund name change, and new funds have been approved by the Board of Trustees of the Trust: Fund Merger - JNL/M&G Global Basics Fund being merged into the JNL/Oppenheimer Global Growth Fund Fund Name Change - JNL/Brookfield Global Infrastructure Fund to JNL/Brookfield Global Infrastructure and MLP Fund New Funds - JNL/AllianceBernstein Dynamic Asset Allocation Fund - JNL/MMRS Growth Fund - JNL/MMRS Moderate Fund - JNL/MMRS Conservative Fund - JNL/Scout Unconstrained Bond Fund - JNL/S&P Mid 3 Fund - JNL Investment Committee - Global Strategic Moderate with Alts Fund; - JNL Investment Committee - Global Strategic Moderately Aggressive with Alts Fund; - JNL Investment Committee - Strategic Moderate Fund; and - JNL Investment Committee - Strategic Moderately Aggressive Fund. Whereas, pursuant to the fund merger, fund name change, and new funds outlined herein-above, the Trust has agreed to amend Schedule A of the Plan to: - remove the JNL/M&G Global Basics Fund; - change the JNL/Brookfield Global Infrastructure Fund to JNL/Brookfield Global Infrastructure and MLP Fund - add the JNL/AllianceBernstein Dynamic Asset Allocation Fund; - add the JNL/MMRS Growth Fund; - add the JNL/MMRS Moderate Fund; - add the JNL/MMRS Conservative Fund; - add the JNL/Scout Unconstrained Bond Fund; - add the JNL/S&P Mid 3 Fund; - add the JNL Investment Committee - Global Strategic Moderate with Alts Fund; - add the JNL Investment Committee - Global Strategic Moderately Aggressive with Alts Fund; - add the JNL Investment Committee - Strategic Moderate Fund; and - add the JNL Investment Committee - Strategic Moderately Aggressive Fund. Now Therefore, the Trust hereby amends the Plan as follows: 1. Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A dated April 28, 2014, attached hereto. In Witness Whereof, the Trust has caused this Amendment to be executed as of January 7, 2014, effective as of April 28, 2014. JNL Series Trust By: /s/ Kristen K. Leeman Name: Kristen K. Leeman Title: Assistant Secretary Page 2 of 2 Schedule A Dated April 28, 2014 Fund Class Maximum 12b-1 Fee1 JNL/American Funds Balanced Allocation Fund Class A Class B 0.25% None JNL/American Funds Blue Chip Income and Growth Fund Class A Class B 0.25% None JNL/American Funds Global Bond Fund Class A Class B 0.25% None JNL/American Funds Global Small Capitalization Fund Class A Class B 0.25% None JNL/American Funds Growth Allocation Fund Class A Class B 0.25% None JNL/American Funds Growth-Income Fund Class A Class B 0.25% None JNL/American Funds International Fund Class A Class B 0.25% None JNL/American Funds New World Fund Class A Class B 0.25% None JNL/AllianceBernstein Dynamic Asset Allocation Fund Class A Class B 0.20% None JNL/AQR Managed Futures Strategy Fund Class A Class B 0.20% None JNL/BlackRock Commodity Securities Strategy Fund Class A Class B 0.20% None JNL/BlackRock Global Allocation Fund Class A Class B 0.20% None JNL/BlackRock Large Cap Select Growth Fund Class A Class B 0.20% None JNL/Brookfield Global Infrastructure and MLP Fund Class A Class B 0.20% None JNL/Capital Guardian Global Diversified Research Fund Class A Class B 0.20% None JNL/Capital Guardian Global Balanced Fund Class A Class B 0.20% None JNL/DFA U.S. Core Equity Fund Class A Class B 0.20% None JNL/Eagle SmallCap Equity Fund Class A Class B 0.20% None JNL/Eastspring Investments Asia ex-Japan Fund Class A Class B 0.20% None JNL/Eastspring Investments China-India Fund Class A Class B 0.20% None JNL/Franklin Templeton Founding Strategy Fund None JNL/Franklin Templeton Global Growth Fund Class A Class B 0.20% None JNL/Franklin Templeton Global Multisector Bond Fund Class A Class B 0.20% None JNL/Franklin Templeton Income Fund Class A Class B 0.20% None JNL/Franklin Templeton International Small Cap Growth Fund Class A Class B 0.20% None A-1 Fund Class Maximum 12b-1 Fee1 JNL/Franklin Templeton Mutual Shares Fund Class A Class B 0.20% None JNL/Franklin Templeton Small Cap Value Fund Class A Class B 0.20% None JNL/Goldman Sachs Core Plus Bond Fund Class A Class B 0.20% None JNL/Goldman Sachs Emerging Markets Debt Fund Class A Class B 0.20% None JNL/Goldman Sachs Mid Cap Value Fund Class A Class B 0.20% None JNL/Goldman Sachs U.S. Equity Flex Fund Class A Class B 0.20% None JNL Institutional Alt 20 Fund None JNL Institutional Alt 35 Fund None JNL Institutional Alt 50 Fund None JNL Institutional Alt 65 Fund None JNL/Invesco International Growth Fund Class A Class B 0.20% None JNL/Invesco Global Real Estate Fund Class A Class B 0.20% None JNL/Invesco Large Cap Growth Fund Class A Class B 0.20% None JNL/Invesco Mid Cap Value Fund Class A Class B 0.20% None JNL/Invesco Small Cap Growth Fund Class A Class B 0.20% None JNL/Ivy Asset Strategy Fund Class A Class B 0.20% None JNL/JPMorgan International Value Fund Class A Class B 0.20% None JNL/JPMorgan MidCap Growth Fund Class A Class B 0.20% None JNL/JPMorgan U.S. Government & Quality Bond Fund Class A Class B 0.20% None JNL/Lazard Emerging Markets Fund Class A Class B 0.20% None JNL/Mellon Capital Bond Index Fund Class A Class B 0.20% None JNL/Mellon Capital Dow Jones U.S. Contrarian Opportunities Index Fund Class A Class B 0.20% None JNL/Mellon Capital Emerging Markets Index Fund Class A Class B 0.20% None JNL/Mellon Capital European 30 Fund Class A Class B 0.20% None JNL/Mellon Capital Global Alpha Fund Class A Class B 0.20% None JNL/Mellon Capital Index 5 Fund None A-2 Fund Class Maximum 12b-1 Fee1 JNL/Mellon Capital International Index Fund Class A Class B 0.20% None JNL/Mellon Capital Pacific Rim 30 Fund Class A Class B 0.20% None JNL/Mellon Capital Small Cap Index Fund Class A Class B 0.20% None JNL/Mellon Capital 10 x 10 Fund None JNL/Mellon Capital S&P 500 Index Fund Class A Class B 0.20% None JNL/Mellon Capital S&P 400 MidCap Index Fund Class A Class B 0.20% None JNL/Mellon Capital Utilities Sector Fund Class A Class B 0.20% None JNL/MMRS Growth Fund None JNL/MMRS Moderate Fund None JNL/MMRS Conservative Fund None JNL/Morgan Stanley Mid Cap Growth Fund Class A Class B 0.20% None JNL/Neuberger Berman Strategic Income Fund Class A Class B 0.20% None JNL/Oppenheimer Global Growth Fund Class A Class B 0.20% None JNL/PIMCO Real Return Fund Class A Class B 0.20% None JNL/PIMCO Total Return Bond Fund Class A Class B 0.20% None JNL/PPM America Floating Rate Income Fund Class A Class B 0.20% None JNL/PPM America High Yield Bond Fund Class A Class B 0.20% None JNL/PPM America Mid Cap Value Fund Class A Class B 0.20% None JNL/PPM America Small Cap Value Fund Class A Class B 0.20% None JNL/PPM America Value Equity Fund Class A Class B 0.20% None JNL/Red Rocks Listed Private Equity Fund Class A Class B 0.20% None JNL/Scout Unconstrained Bond Fund Class A Class B 0.20% None JNL/T. Rowe Price Established Growth Fund Class A Class B 0.20% None JNL/T. Rowe Price Mid-Cap Growth Fund Class A Class B 0.20% None JNL/T. Rowe Price Short-Term Bond Fund Class A Class B 0.20% None A-3 Fund Class Maximum 12b-1 Fee1 JNL/T. Rowe Price Value Fund Class A Class B 0.20% None JNL/WMC Balanced Fund Class A Class B 0.20% None JNL/WMC Money Market Fund Class A Class B 0.20% None JNL/WMC Value Fund Class A Class B 0.20% None JNL/S&P Managed Growth Fund None JNL/S&P Managed Conservative Fund None JNL/S&P Managed Moderate Growth Fund None JNL/S&P Managed Moderate Fund None JNL/S&P Managed Aggressive Growth Fund None JNL/S&P Competitive Advantage Fund Class A Class B 0.20% None JNL/S&P Dividend Income & Growth Fund Class A Class B 0.20% None JNL/S&P Intrinsic Value Fund Class A Class B 0.20% None JNL/S&P Total Yield Fund Class A Class B 0.20% None JNL/S&P 4 Fund None JNL/S&P Mid 3 Fund Class A Class B 0.20% None JNL Disciplined Moderate Fund None JNL Disciplined Moderate Growth Fund None JNL Disciplined Growth Fund None JNL Investment Committee - Global Strategic Moderate with Alts Fund None JNL Investment Committee - Global Strategic Moderately Aggressive with Alts Fund None JNL Investment Committee - Strategic Moderate Fund None JNL Investment Committee - Strategic Moderately Aggressive Fund None 1 As a percentage of the average daily net assets attributable to the specified class of shares. A-4
